  Case 18-01415      Doc 37   Filed 06/12/19 Entered 06/12/19 12:21:51             Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:      18-01415
                                           )
DARLENE AND SALVATORE                      )               Chapter: 7
DRAGOTTA,                                  )
                                                           Honorable Jacqueline P Cox
                                           )
                                           )
              Debtor(s)                    )
                              ORDER AUTHORIZING RULE 2004
                              EXAMINATION OF THE DEBTOR(S)

      This matter coming before the Court for a hearing on the U.S. Trustee's Motion for 2004
Examination of the Debtor(s), the matter having been duly noticed and good cause appearing;

       IT IS ORDERED that the motion is granted and the U.S. Trustee may conduct discovery of the
Debtor(s) under Fed. R. Bankr. P. 2004.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: June 12, 2019                                             United States Bankruptcy Judge

 Prepared by:
 Adam G. Brief, Assistant U.S. Trustee
 United States Department of Justice
 Office of the United States Trustee
 219 South Dearborn, Room 873
 Chicago, Illinois 60604
 Telephone: (312) 886-2805
